DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 17/100,771 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, ultimately failing step 2B of the subject matter eligibility test.
	The 2019 Revised Patent Subject Matter Eligibility Guidance, effective January 7, 2019, identifies a revised 2-prong Step 2A, and groups of Abstract ideas to include (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes, eliminating potential characterizations under the category/group previously identified as an ‘Abstract Idea ‘Of Itself’’ if they fall outside of groups (a)-(c).  Examiner notes limitations potentially drawn to group (c) mental processes, must also be ‘practically performed in the mind’.  Under the revised guidance, analysis of the claims in question according to the subject matter eligibility test as illustrated in MPEP 2106 proceeds to Step 2B (following ‘NO’ at Prong 2 of Revised Step 2A) and results in a final determination that the claims in question are not directed to eligible subject matter under 35 USC § 101.  
	Claim 1 recites individual limitations, such as ‘detecting one or more objects in a first image of the one or more images’, ‘performing object detection on the first image to locate and identify one or more agricultural objects within the first image’, ‘classifying each of the one or more agricultural objects detected including a first classification assigned to a first agricultural object within the first image’, ‘determining a real-world location of the first agricultural object in the real-world agricultural scene’, and ‘determining one or more treatment parameters for treating the first agricultural object’, which are claimed at a high level of generality and arguably directed to group (c) ‘mental processes’ to include ‘concepts performed in the human mind (including an observation, evaluation, judgement, opinion)’ – particularly in view of the manner in which the limitations as claimed constitute a level of generality not precluding the steps in question from being practically performed in the mind.  Applicant is reminded that the mere nominal recitation of a generic computer/processor in the ‘implementation of’ any method steps/functional language, does not take the claim limitation(s) out of the mental process grouping.  
	The remaining limitation(s) e.g. ‘receiving image data comprising one or more images in a real-world agricultural scene’ and ‘performing a treatment on the first agricultural object comprising emitting a fluid projectile onto a surface of at least a portion of the first agricultural object’ constitute the addition of ‘insignificant extra-solution activity’ to the judicial exception – see MPEP 2106.05(g).  Examiner notes these limitations additionally fail to preclude an interpretation wherein they comprise one or more manually performed operations, and they fail to impose any meaningful limit on the judicial exceptions identified above.  Prong Two considerations that are not indicative of integration into a practical application include implementing the abstract idea(s) on a generic hardware/computer, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular environment/field of use.  Limitations potentially indicative of integration into a practical application include but are not limited to those as identified in MPEP 2106.05(a).
Prong two of revised step 2A requires evaluation as to whether the claim is directed to the judicial exception, or instead a ‘practical application’ of the judicial exception.  Examiner notes the manner in which no limitations for the case of claim 1 serve as additional elements to integrate the claim as a whole into a practical application (‘NO’ at Prong 2 of revised 2A).  
	Proceeding to 2B, we must consider if the claim is directed to ‘significantly more’ and/or otherwise explicitly claims an ‘inventive concept’, such that the claim(s) are directed to (and not merely ‘generally linked’ to) an improvement to a specific device and/or technical application.  As previously identified with respect to generic computer/processor limitations for the implementation of any method/functional language, automating one or more tasks in a broad/generic sense does not serve to tip the scales in favor of the claim(s) as a whole being directed to significantly more.  See MPEP 2106.05(a)(1) and iii ‘Mere automation of manual processes’ falling under “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality”.  See also MEPEP 2106.05(f).  For the case of 2B, it is also appropriate to re-evaluate those limitations identified as insignificant extra-solution activity, to determine if said limitations involve unconventional/more than well-understood/routine/conventional activity, as such a finding may indicate the presence of an inventive concept.  Examiner notes the ‘performing a treatment’ as currently/broadly claimed, does not correspond to a particular treatment and prophylaxis as identified in Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018) as it fails to affirmatively recite limitations such as those identified in e.g. MPEP 2106.04(d)(2), nor does it recite details/significant limits regarding how a solution to a problem is accomplished.  That ‘receiving image data’ limitation corresponds to mere data gathering as identified in MPEP 2016.05(g).  Therefore, the claim(s) in question do not amount to significantly more than any abstract idea itself (Step 2B: NO).
	Dependent claims 2-20 are similarly deficient as they further limit one or more limitations identified above in a manner failing to preclude an interpretation under the mental process grouping, and/or constitute the addition of insignificant extra-solution activity claimed at a degree of generality failing those tests of Prong 2 2A and 2B for those same reasons identified above.  For example, Claims 2-12 concern/only broadly limit those mentally preformed classification and detection limitations.  Even claim 10 only requires a degree of generality not excluding concepts performed in the human mind (including an observation, evaluation, judgement, opinion) as there are no specific segmentation/edge/corner detection algorithm(s) required.  Claims 13-14 further define the extra-solution ‘receiving’ activity in conventional/routine manner(s).  Claim 15 includes only the extra-solution activity of that localization and pose determining, and Claim 16 similarly requires a velocity/acceleration determination(s) that may be accomplished by means of an operator reading e.g. vehicle instruments/display.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fu et al. (US 2021/0090274).

As to claim 1, Fu teaches/suggests a method comprising:
receiving image data comprising one or more images in a real-world agricultural scene (Abs “A farming machine includes one or more image sensors for capturing an image as the farming machine moves through the field. A control system accesses an image captured by the one or more sensors and identifies a distance value associated with each pixel of the image”, Fig. 12 1210 Access an image of a field/geographic area 104, captured image 400/500, Fig. 13 1310, [0002], [0073]);
detecting one or more objects in a first image of the one or more images (Fig. 12 1220, distinguishing ground 355, substrate 306, Crop(s) 302a, 302b, 302c, weed 350, etc., Fig 4A, Fig. 8B, Fig. 13 1330, Fig. 14 1430, [0069], detection mechanism 110);
performing object detection on the first image to locate and identify one or more agricultural objects within the first image (Abs “The control system classifies pixels in the image as crop, plant, ground, etc. based on the visual information in the pixels”, Fig. 12 1220, Fig. 13 1330, see localized/labeled point cloud 1000 Fig. 10B, Fig. 14 1440, [0009]);
classifying each of the one or more agricultural objects detected including a first classification assigned to a first agricultural object within the first image (Abs “The control system generates a labelled point cloud using the labels and depth information, and identifies features about the crops, plants, ground, etc. in the point cloud”, Fig. 12 1230 plant classification, Fig. 13 1350, [0075]);
determining a real-world location of the first agricultural object in the real-world agricultural scene (Fig. 14 1450, [0024], [0149], [0083] – Examiner notes even a location as broad/equivalent to that of the ‘geographic location’ 104 itself may suffice/correspond as subsequent steps do not appear to necessarily rely on a determined location, however that 3D space/coordinate localization of 1450 with reference to e.g. labelled point cloud 1000 serves to facilitate a more targeted treatment as suggested in e.g. [0080], [0084], [0159] “By applying the coordinate system, every pixel in a labelled depth map 460 is assigned a coordinate that corresponds to a real-world location in a field where the farming machine 100 is operating”);
determining one or more treatment parameters for treating the first agricultural object (Abs “The control system generates treatment actions based on any of the depth information, visual information, point cloud, and feature values”, Fig. 12 1240 Determine treatment action, Figures 15A-15B Treatment maps 1500 and 1550, [0003] further suggests the manner in which identifying specific agricultural objects may facilitate treatment individually, [0015], [0034] “the control system may modify those treatment instructions. One example of modifying treatment instructions includes modifying a scheduled chemical makeup for use in the treatment”, variety of ‘parameters’ related to diverse treatment options/modes as disclosed in e.g. [0080], [0084], [0230]); and
performing a treatment on the first agricultural object comprising emitting a fluid projectile onto a surface of at least a portion of the first agricultural object (Abs “The control system actuates a treatment mechanism based on the classified pixels”, Fig. 12 1250 Actuate a treatment mechanism to treat plant, Fig. 13 1360, Fig. 14 1460, [0080] “The farming machine 100 functions to apply a treatment to one or more plants 102, the ground, or the substrate 106 within a geographic area 104. Often, treatments function to regulate plant growth. The treatment is directly applied to a single plant 102, but can alternatively be directly applied to multiple plants, indirectly applied to one or more plants, applied to the environment associated with the plant (e.g., soil, atmosphere, or other suitable portion of the plant environment adjacent to or connected by an environmental factor, such as wind), or otherwise applied to the plants. Treatments that can be applied include necrosing the plant, necrosing a portion of the plant (e.g., pruning), regulating plant growth, or any other suitable plant treatment. Necrosing the plant can include dislodging the plant from the supporting substrate 106, incinerating a portion of the plant, applying a treatment concentration of working fluid (e.g., fertilizer, hormone, water, etc.) to the plant, or treating the plant in any other suitable manner”, [0084]).

As to claim 2, Fu teaches/suggests the method of claim 1.
Fu teaches/suggests the method further comprising assigning a second classification to a second agricultural object within the first image (Figs. 4A-4B, 7A-7B, 8A-8B illustrating classified/labelled objects to include ground, substrate, crop(s), weed).

As to claim 3, Fu teaches/suggests the method of claim 2.
Fu further teaches/suggests the method wherein the second classification of the second agricultural object and the first classification assigned to the first agricultural object are classifications of a same type (Figs. 4A-4B, 7A-7B, 8A-8B illustrating classified/labelled objects to include multiple instances of objects that are same type crop).

As to claim 4, Fu teaches/suggests the method of claim 2.
Fu further teaches/suggests the method wherein the second classification of the second agricultural object and the first classification assigned to the first agricultural object are classifications of different types (Figs. 4A-4B, 7A-7B, 8A-8B illustrating classified/labelled objects to include distinct objects e.g. crop vs weed, crop vs substrate).

As to claim 5, Fu teaches/suggests the method of claim 2.
Fu teaches/suggests the method further comprising, determining a plurality of labels for each classification of each of the one or more agricultural objects and assigning a label to each of the one or more agricultural objects (Fig. 8B, labelled image 820, [0157] “The labelled image 820 includes areas of visual information labelled as crop 830, weed 832, or ground 834. The labelled image shares the same field of view 816 as the accessed image 800”).

As to claim 6, Fu teaches/suggests the method of claim 5.
Fu further teaches/suggests the method further comprising assigning the first agricultural object with a first label and assigning the second agricultural object with a second label (Fig. 8B, labelled image 820, [0157] “The labelled image 820 includes areas of visual information labelled as crop 830, weed 832, or ground 834. The labelled image shares the same field of view 816 as the accessed image 800”).

As to claim 7, Fu teaches/suggests the method of claim 6.
Fu further teaches/suggests the method wherein the first label and second label are of a same type (Fig. 8B illustrating multiple instances of objects/labels that are same type e.g. crop).

As to claim 8, Fu teaches/suggests the method of claim 6.
Fu further teaches/suggests the method wherein the first label and the second label are of different types (Fig. 8B illustrating distinct labels e.g. crop vs weed, crop vs substrate).

As to claim 9, Fu teaches/suggests the method of claim 1.
Fu further teaches/suggests the method wherein at least one classification of a plurality of different classifications for the one or more agricultural objects corresponds to a stage of growth of a crop ([0027] “In another example, the control system may determine a physiological value for the plant. The physiological value is a quantification of a plants physiological status based on the three-dimensional coordinates of the points representing the plant in the cloud. The physiological status of may be a growth stage, a flowering stage, a measure of plant health, a quantification of plant phytochemistry, a quantification of chlorophyll levels, or a quantification of plant nutrition”, [0192] “system 130 may apply any number of functions in determining the physiological status of a plant represented by the plant cluster. For example, the plant cluster may have shape and/or size indicating a specific growth stage or plant health”).

As to claim 10, Fu teaches/suggests the method of claim 1.
Fu further teaches/suggests the method wherein detecting one or more objects in the first image comprises image segmentation, edge detection, comer detection, or a combination thereof ([0069], [0144], [0224], [0254]).

As to claim 11, Fu teaches/suggests the method of claim 1.
Fu further teaches/suggests the method wherein the one or more treatment parameters for treating the first agricultural object is based, at least in part, on the classification of the of the agricultural object assigned to the first agricultural object ([0031], [0077] “The control system can identify a plant (or some other object) using any of the extracted depth, visual, or feature information. The control system determines a treatment action for the identified plant based on the visual, depth, and feature information”, [0080-0085] various treatments based on object – applying treatment/fertilizer to e.g. substrate, necrosing weeds/plant portions/pruning, water/growth hormone to plant, etc.).

As to claim 12, Fu teaches/suggests the method of claim 1.
Fu further teaches/suggests the method wherein the real-world agricultural scene includes real world agricultural objects (Fig. 1C-1E 104 comprising 106, 102, etc.).

As to claim 13, Fu teaches/suggests the method of claim 1.
Fu further teaches/suggests the method wherein the one or more images can be received with one or more image sensors including a camera, a depth sensing camera, a 3D camera, an infrared camera, a light detection and ranging (LiDar) sensor, or a combination thereof ([0083] “The detection mechanism 110 is configured to identify a plant for treatment. As such, the detection mechanism 110 can include one or more sensors for identifying a plant. For example, the detection mechanism 110 can include a multispectral camera, a stereo camera, a CCD camera, a single lens camera, a CMOS camera, hyperspectral imaging system, LIDAR system (light detection and ranging system), a depth sensing system, dynamometer, IR camera, thermal camera, humidity sensor, light sensor, temperature sensor, or any other suitable sensor. In one embodiment, and described in greater detail below, the detection mechanism 110 includes an array of image sensors configured to capture an image of a plant”).

As to claim 14, Fu teaches/suggests the method of claim 13.
Fu further teaches/suggests the method wherein the one or more images comprise two dimensional (2D) images, three dimensional (3D) images, or a combination thereof ([0083], [0160] “That is, given extrinsic and intrinsic calibration parameters of the camera(s) that acquired the image (e.g., accessed image 800), it is possible to convert the 2D representation of the depth map ( e.g., depth map 840) to a 3D representation of a point cloud”).

As to claim 15, Fu teaches/suggests the method of claim 13.
Fu teaches/suggests the method further comprising determining a localization and pose of a vehicle supporting the one or more image sensors within a geographic boundary of the real-world agricultural scene ([0023] “the control system may determine a vector representing an orientation of the farming machine relative to the scene in the field”, [0186] “control system 130 can determine a data structure representing an orientation of the farming machine in the field (e.g., a vector, a path of coordinates, etc.). To do so, the control system 130 can determine one or more field characteristics (e.g., a field row, ground plane, a field boundary, etc.) and determine the orientation of the farming machine using the determined field characteristics”).

As to claim 16, Fu teaches/suggests the method of claim 13.
Fu teaches/suggests the method further comprising determining a velocity and acceleration of a vehicle supporting the one or more image sensors within a geographic boundary of the real-world agricultural scene ([0232] “Accordingly, the control system 130 actuates the systems of the farming machine such that it travels at the treatment velocity... The control system 130 can then determine an inter-treatment velocity that allows the farming machine to efficiently treat plants based on the proximity between plants (e.g., spray less if the plants are proximate). The control system 130 may then actuate systems of the farming machine 200 to apply the treatments as needed” in further view of that boundary disclosure of e.g. [0186] as used to guide machine 100/200 as part of a treatment action involving automated operation as disclosed in e.g. [0086] “the control system 130 may be configured to control operating parameters of the farming machine 100 (e.g., speed, direction)”).

As to claim 17, Fu teaches/suggests the method of claim 15.
Fu further teaches/suggests the method wherein the vehicle is moving and the one or more agricultural objects of the real-world agricultural scene are moving targets relative to the vehicle ([0031] “In response to the occlusion factor indicating that the plant is occluding a second plant, the control system can actuate a treatment mechanism to treat the second plant as the farming machine travels past second plant in the field”, [0032-0033], [0227] “In this manner, the farming machine treats identified plants as the farming machine travels past the plant in the field”, [0230], [0232] “control system 130 determines a treatment direction for the farming machine that allows the farming machine to correctly actuate a treat mechanism 120 to treat the weed 250 as it travels past the weed 250 in the field. Accordingly, the control system 130 actuates the systems of the farming machine such that it travels at the treatment velocity”).

As to claim 18, Fu teaches/suggests the method of claim 1.
Fu teaches/suggests the method further comprising receiving a set of mapped image data depicting one or more localized agricultural objects (Treatment map(s) 1500/1550, Figures 15A-15B, [0224-0228]).

As to claim 19, Fu teaches/suggests the method of claim 18.
Fu teaches/suggests the method further comprising comparing a portion of the first image with a portion of the mapped image data depicting the one or more localized agricultural objects (Treatment map generation/translation [0224-0225] based on corresponding depth/height and feature information in view of label coordinate modification/correction in addition to point clustering of e.g. [0220] “The control system 130 modifies 1430 a label (or coordinate) of a point the point cloud based on any of the label, coordinates, and characteristics of points in the point cloud. That is, the control system may correct inconsistencies in labels or coordinates of the points in the point cloud. For example, the control system may modify a label of a point to more accurately represent the scene in the field or may modify a coordinate of a point such that it is more accurately placed in the point cloud. Other examples are possible and are described herein” [0221-0222], see also [0172], [0180], [0188], [0191], [0193] and [0195]).

As to claim 20, Fu teaches/suggests the method of claim 19.
Fu further teaches/suggests the method wherein the one or more localized agricultural objects is selected based on comparing the localization of the agricultural objects of the mapped image data and the real-world location of the first agricultural object (see corresponding disclosure re. claim 19 above and comparison of point cloud coordinates and clustering for height determination/higher level analysis of proximity/occlusion factors, [0191] “For example, the proximity factor may indicate that a crop is "too close" to another crop, a crop is "too far" from the row plane, or a weed is "too close" to another crop and take corresponding actions”).


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669